United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3274
                                    ___________

United States of America,                 *
                                          *
               Appellee,                  *
                                          *   Appeal from the United States
        v.                                *   District Court for the
                                          *   Eastern District of Missouri.
Ronald Bruner,                            *
                                          *         [UNPUBLISHED]
               Appellant.                 *

                                    ___________

                       Submitted:    May 7, 1997

                            Filed: May 13, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


        Ronald Bruner appeals the 192-month sentence imposed by the district
     1
court       after he pleaded guilty to possessing cocaine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1).        Bruner challenges the
court's reliance on a codefendant's testimony in determining that the
government      had   supported     the   presentence   report's    drug-quantity
calculations by a preponderance of the evidence.
        We conclude the district court properly considered the codefendant's
testimony and did not clearly err in its drug- quantity finding.        See U.S.
Sentencing Guidelines Manual § 6A1.3(a)




        1
      The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
(1995)   (court   may   consider   any   relevant   evidence   in   its    sentencing
determination as long as it has "sufficient indicia of reliability to
support its probable accuracy"); U.S. Sentencing Guidelines Manual § 2D1.1
comment.   (n.12)    (1995)   (drug   quantities    not   specified   in    count   of
conviction may be considered in determining offense level; where there is
no drug seizure or amount seized does not reflect scale of offense, court
must approximate drug quantity); United States v. Adipietro, 983 F.2d 1468,
1472 (8th Cir. 1993) (standard of review for drug-quantity finding).                The
court acknowledged the codefendant's incentive to be untruthful, and
nonetheless found his testimony credible.      See Adipietro, 983 F.2d at 1472
(court's credibility findings are virtually unassailable on appeal).


     Accordingly, we affirm.


     A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-